Citation Nr: 0914312	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  98-10 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for fatigue and 
drowsiness, including as due to an undiagnosed illness.

2.  Entitlement to service connection for fevers or sweats, 
including as due to an undiagnosed illness.

3.  Entitlement to service connection for dizziness, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for stomach symptoms, 
including as due to an undiagnosed illness.

6.  Entitlement to service connection for joint symptoms, 
including as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty for training from January 
to May 1977, had active military service from May 1979 to 
January 1985, and from September 1990 to June 1991.  He 
served in the Southwest Asia theater of operations from 
November 5, 1991, to May 2, 1992.  

This appeal arises from April 1996 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  d

VA Appeals Management Center granted service connection for 
chronic urticaria and bilateral dishydrotic eczema in a 
November 2008 rating decision.  That has resulted in there 
being no case or controversy as to the issue of service 
connection for skin disorders.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

In February 2009, the Veteran submitted his request for a 
hearing before a Veterans Law Judge at the local office of 
the RO.  The veteran's claims must be remanded to afford him 
a hearing at the RO before a Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




